Peck, J. (concurring).
I concur in all that is said in the opinion of the court, but believe that the complaint is fatally defective on the more fundamental ground of failing to allege a contract. The failure to allege a breach, as pointed out in the opinion, is but an illustration of the absence of a contract which could be breached.
The complaint alleges control of the corporate defendant by the defendant Campbell and that the defendants ‘ engaged plaintiff to serve as vice-president and controller of the corporate defendant for a period of five years “ at a salary to be fixed by resolution of the Board of Directors ’ ’. The complaint is that by successive reductions the board reduced the salary to the vanishing point. The court finds no breach of contract in this action. I agree, because there was no contract, as pleaded, to breach. A so-called contract made by one in control of a corporation to engage an officer at a salary to be fixed by the board of directors lacks the essential element of a sufficiently definite price or salary. It leaves that element for future determination without any applicable objective standard. On the allegations of corporate control contained in this complaint the salary was left to the discretion of one of the contracting parties. There is no standard of reasonableness which can be applied to such an engagement and certainly plaintiff would not be bound to accept any salary which was meted out to him. There could be a mutually binding contract, under the circumstances, only when the board of directors acted and a mutually satisfactory *696salary and term were fixed. The complaint does not allege any such contract or any engagement by the board except at will.
Martin, P. J., Dobe and Cohn, JJ., concur with Callahan, J.; Peck, J., concurs in a separate opinion.
Order, so far as appealed from, unanimously reversed, with $20 costs and disbursements to the appellants, and the complaint dismissed, with leave to the plaintiff to serve an amended complaint within twenty days after service of the order, with notice of entry thereof, on payment of said costs.